Detailed Office Action
	The communication dated 10/19/2020 has been entered and fully considered. Claims 16-45, and 63 are cancelled. Claims 10-15 and 55-62 are withdrawn from examination. Claims 1-15 and 55-62 remain pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-9) in the reply filed on 10/19/2020 is acknowledged. Claims 10-15 and 55-62 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/19/2020.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by HINZ (US-2002/0020934), hereinafter HINZ.
Regarding claim 1, HINZ discloses an apparatus that reads on the applicant claim of An apparatus for infusing a flowable matrix material into a porous region in a composite laminate via a surface of the composite laminate {[abstract], [0047], [0009] note the composite part is the laminate and since resin is infused into it, it is considered to be porous, [FIG. 1] 12 is the laminate}, the apparatus comprising: 
a vacuum barrier covering at least a first portion of an area of the surface of the composite laminate overlaying a location of the porous region in the composite laminate {[0016], [FIG. 1] 38 is the vacuum barrier that overlays the laminate 12 that is porous; it also covers a first portion of the surface of the laminate}, 
the vacuum barrier defining an enclosed volume comprising the first portion of the area of the surface of the composite laminate {[FIG. 1] the area/volume between 38 and top surface of 12 is the enclosed volume}; 
a supply of flowable matrix material available to the first portion of the area of the surface of the composite laminate {[0013], [FIG. 1] 70 is the resin or flowable matrix supply}; 
a flow barrier hindering a flow of the flowable matrix material out of the first portion of the area via the surface of the composite laminate {[0084], [FIG. 1] 54 is the flow barrier, note that the numbered 54 is above sealing tape 58, the examiner notes that the unnumbered flow barrier below sealing tape 56 is also part of 54 or flow barrier},
the flow barrier being positioned between the first portion of the area and a second portion of the area {[FIG. 1] the second portion is the side surface 42 of the laminate 10, {[FIG. 4] note the top surface ends at 104 since no resin flow is to the right hand side of 104, therefore, there is a distance between first portion and second portion 42, [FIG. 1] considering that the first port does not touch the second portion as shown above, the flow barrier below tape 56 is between the first and the second portion},  
the second portion of the area being outside the first portion of the area [FIG. 4] note the top surface ends at 104 since no resin flow is to the right hand side of 104, therefore, there is a distance between first portion and second portion 42, thus the second portion is outside the first portion}; 
and a vacuum source in fluid communication with the enclosed volume and configured to cause the flowable matrix material in the first portion of the area to be drawn into the porous region {[0012], [FIG. 1] 24 is the vacuum source that is in communication with the enclosed volume, [FIG. 4] note the arrows that indicate the resin is flowing into the first}, 
the vacuum source being in fluid communication with the second portion of the area to draw the flowable matrix material out of the porous region via the second portion of the area {[0099], [FIG. 4] note the resin flow front 108 that is exiting the second portion 42, [0075] note the receiving chamber 36 that catches potential resin that exited 42}. 
Regarding claim 2, HINZ discloses an apparatus that reads on the applicant claim of wherein the vacuum barrier also covers the second portion of the area and the enclosed volume includes the second portion of the area {[FIG. 1] note that 38 upon collapse will cover area 42 and the enclosed volume also comprises the second area}. 
Regarding claim 3, HINZ discloses an apparatus that reads on the applicant claim of further comprising: a first carrier configured to facilitate the distribution of flowable matrix material across at least some of the first portion of the area {[0013], [FIG. 1] distribution fabric 44 is the first carrier}; 
and a second carrier configured to facilitate the flow of flowable matrix material exiting the second portion of the area toward the vacuum source {[0083], [FIG. 1] ply 52 is the second carrier letting resin to move toward resin receiving chamber 36}. 
Regarding claim 4, HINZ discloses an apparatus that reads on the applicant claim of wherein the flow barrier comprises a gap between the first carrier and the second carrier {[0094] note the alternative embodiment, [FIG. 2] note the flow barrier 86 (the stop film) comprises the gap between first carrier 44 (the bottom dashed line) and the second carrier 82 (note when collapsed the stop film 86 extends in this gap}.
Regarding claim 5, HINZ discloses an apparatus that reads on the applicant claim of wherein the flow barrier comprises a release film overlaying the first and second carriers and extending across the gap between the first carrier and the second carrier {[FIG. 2] the top film 44 is interpreted as the release film; it overlays the first carrier (the below dashed line, not numbered) and second carrier 84 when the vacuum is applied and the structure is collapsed, note that after impregnation and curing, the article 12 is separated thus 44 is released and act as a release film}. 
Regarding claim 9, HINZ discloses an apparatus that reads on the applicant claim of further comprising a flexible caul plate disposed inside the enclosed volume [0033] note the teaching of cover film (or caul plate), since it will have to collapse when vacuum is applied has to be flexible thus taught as a film}.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over HINZ as applied to claim 1 above, and further in view of MILLAR (US-2014/0224410), hereinafter MILLAR.
Regarding claims 6-8, HINZ discloses all the limitations of claim 1. HINZ, however, is silent on forming a hole in the composite laminate and inserting a structural pin in the formed hole.
In the same field of endeavor that is related to apparatus for forming fiber reinforced composite structures, MILLAR discloses an apparatus that reads on applicant claims 6-8:
Claim 6: wherein the composite laminate comprises a formed hole extending at least partially through the composite laminate from the surface inside the first portion of the area to facilitate the infusion of flowable matrix material into the porous region and, the apparatus comprises a structural pin extending into the formed hole, the structural pin being configured to define a passageway for the flowable matrix material between the structural pin and a wall of the formed hole {[0029] note pre-drilled hole thus resin flow into them, [0017] note that control rod is the structural pin that is inserted into the bore or hole, [0181] note the teaching on the resin flowing around the control rod thus the passageways are configured}.
wherein the structural pin protrudes from the surface of the composite laminate {[0154] note the cutting off the top head 62 that is protruded from the surface}. 
Claim 8: wherein the structural pin comprises fibrous material {[0153] note fibrous filler}. 	At the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have incorporated the teachings of MILLAR in the apparatus of HINZ and have drilled holes and inserted structural pins (or control rods) into the holes. The advantage of this additional component as disclosed by MILLAR is to make sure that the fibrous preform or the dry, pre-impregnated laminates do not experience relative movement during the infusion of resin {[0015]}. 
An artisan would have been motivated to have incorporated the MILLAR’s teaching in the apparatus of HINZ, since, similar to MILLAR, HINZ’s method and apparatus is used to infuse resin into the dry workpiece {[0004], [0009], [0014]} and in the case of a larger workpiece (or two workpieces on top of each other) the potential of slippage exists. Thus, the artisan would have been motivated to look to prior art to determine an optimum apparatus to prevent this slippage. The prior art that the artisan seeks is MILLAR.
The Examiner notes that the motivation taught by MILLAR may be different from the instant application’s motivation for incorporation of holes and structural pins. However, the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant {see MPEP 2144(IV)}.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to S. BEHROOZ GHORISHI whose telephone number is (571)272-1373.  The examiner can normally be reached on Mon-(alt Fri) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.